21-60162-rbk Doc#156 Filed 08/16/21 Entered 08/16/21 11:45:32 Main Document Pg 1 of
                                         3




  The relief described hereinbelow is SO ORDERED.

  Signed August 16, 2021.


                                                               __________________________________
                                                                            Ronald B. King
                                                                 Chief United States Bankruptcy Judge




                                  UNITED STATES BANKRUPTCY COURT
                                     WESTERN DISTRICT OF TEXAS
                                           WACO DIVISION

  IN RE:                                                   §    CHAPTER 11
                                                           §
  DARYL GREG SMITH and,                                    §    CASE NO. 21-60162-RBK-11
  CANADIAN RIVER RANCH, LLC                                §    CASE NO. 21-60163-RBK-11
                                                           §    Jointly Administered Under
                                                           §    Case No. 21-60162-rbk
           Debtors.                                        §

            ORDER APPROVING APPLICATION TO APPROVE RETENTION AND
      EMPLOYMENT OF KEEN-SUMMIT CAPITAL PARTNERS LLC, LAND DOCTORS,
       INC., AND RANCH MASTERS AS REAL ESTATE BROKERS FOR THE TRUSTEE

           CAME ON FOR CONSIDERATION, the Trustee’s Application to Approve Retention and

  Employment of Keen-Summit Capital Partners LLC, Land Doctors, Inc., and Ranch Masters as

  Real Estate Brokers for the Trustee (the “Application”)1 filed by the Trustee in the Chapter 11

  Cases, seeking an order (i) authorizing the retention and employment of Keen-Summit, Land

  Doctors, and Ranch Masters as real estate brokers to the Trustee in accordance with the terms and

  conditions set forth in Retention Agreement with respect to the Property, (ii) approving the terms


  1
   Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the
  Application.


  040122-15051/4841-8418-2516.5                                                                              Page 1
21-60162-rbk Doc#156 Filed 08/16/21 Entered 08/16/21 11:45:32 Main Document Pg 2 of
                                         3



  and conditions under which the Brokers will be retained and compensated as set forth in the

  Retention Agreement, (iii) waiving certain reporting requirements of Bankruptcy Rule 2016 and

  Local Rule 2016, and (iv) granting such other and further relief as the Court deems just and proper;

  having considered the Application, this Court finding that (A) the Brokers (i) do not hold or

  represent an interest adverse to the estates and (ii) are each a “disinterested person”, (B) the

  Application and declarations in support are in full compliance with all applicable provisions of the

  Bankruptcy Code, Bankruptcy Rules, and Local Rules, and (C) the relief requested in the

  Application is in the best interests of the Debtors’ estates; and this court having jurisdiction over

  the matter pursuant to 28 U.S.C. §§ 157 and 1334; and this Court having found that this is a core

  proceeding pursuant to 28 U.S.C. § 157(b)(2); and this Court being able to issue a final order

  consistent with Article III of the United States Constitution; and this Court having found that venue

  of this proceeding and the Application in this District is proper before this Court pursuant to 28

  U.S.C. §§ 1408 and 1409; and due and proper notice of the Application having been given; and it

  appearing that no other or further notice of the Application is required; it is hereby

           ORDERED that the Application is APPROVED; and it is further

           ORDERED that the Trustee is authorized to retain and employ the Brokers as real estate

  brokers, effective as of the date of the Retention Agreement, pursuant to the terms of the Retention

  Agreement and Section 328(a) of the Bankruptcy Code; and it is further

           ORDERED that the terms and conditions of the Retention Agreement are approved in all

  respects and the Brokers and Trustee have full authority to do that which is necessary to effectuate

  all terms and conditions of the Retention Agreement; and it is further




  040122-15051/4841-8418-2516.5                                                                 Page 2
21-60162-rbk Doc#156 Filed 08/16/21 Entered 08/16/21 11:45:32 Main Document Pg 3 of
                                         3



           ORDERED that the Brokers shall be compensated for their services and reimbursed for

  their expenses upon the filing and approval in the Chapter 11 Cases of such interim and final

  applications as may be appropriate; and it is further

           ORDERED that the Brokers’ compensation under the Retention Agreement shall be

  subject to the standard of review of section 328(a) of the Bankruptcy Code and not any other

  standard, including that provided in section 330 of the Bankruptcy Code; and it is further

           ORDERED that the information requirements of Bankruptcy Rule 2016 and Local Rule

  2016 are waived and that the Brokers shall not be required to keep or submit time records; and it

  is further

           ORDERED that any objection to this order must be filed within twenty-one (21) days from

  the date of this Order. If an objection is received from the United States Trustee, any creditor or

  party-in-interest, the Trustee shall request a hearing before the Court; and it is further

           ORDERED that the Court shall retain jurisdiction to hear and determine all matters arising

  from or related to the implementation of this order and neither the Trustee or Brokers shall be

  required to seek authorization from any other jurisdiction with respect to the relief granted by this

  order.

                                                   ###

  Prepared and submitted by:

  WALLER LANSDEN DORTCH & DAVIS, LLP

  Morris D. Weiss
  100 Congress Avenue, 18th Floor
  Austin, TX 78701
  Telephone: 512/685-6400
  Telecopier: 512/685-6417
  Morris.Weiss@wallerlaw.com

  COUNSEL FOR THE TRUSTEE



  040122-15051/4841-8418-2516.5                                                                 Page 3
